Dykman, J.
The plaintiff in this action is a regularly qualified schoolteacher, and as such was employed to teach, and did teach, the school in com*171mon school district No. 19, in the town of Warwick, in Orange county; and the defendant is the supervisor of that town. After the completion of services as such teacher, the plaintiff received from the person who employed him a draft drawn upon the defendant for the payment of $62.70 on account of wages earned by him as such teacher, which he presented to the defendant, who refused to pay it. Thereupon this action was commenced in a court of a justice of the peace for the recovery of the amount called for by the draft, and a judgment was rendered in favor of the plaintiff. Then the defendant appealed to the county court of Orange county, where a new trial was had, which resulted also in favor of the plaintiff. From the judgment entered in the county court, the defendant has appealed to this court, and'so we have the case.
The refusal of the defendant to pay the draft was based upon his doubt of the competency of the drawer to make the same. It was drawn by D. B. Garlinghouse, and signed by him as sole trustee of school-district No. 19 of the town of Warwick. Garlinghouse was in the possession of the office into which he came the previous year, and he held the property of the district, hired the teacher, and claimed the office, and the right to exercise its functions. He was therefore a defacto officer, and his acts as such were valid; and, if the defendant had paid the draft, its possession after such payment would have afforded him ample protection. In fact, he had neither authority nor power to inquire into the title of Garlinghouse as trustee. If, upon the presentation of every draft drawn in favor of teachers by persons assuming to be and to act as trustees, the defendant could institute an investigation into the official title of the drawers, the delay would be endless, and the inconvenience intolerable. The same principle runs through all official action, and the law can be enforced, and business facilitated, and society protected, upon no other principle. The rule was established for the benefit of the public and third persons, and this action falls easily within its operation. Garlinghouse was the trustee of this school-district the previous year, and he disputed the legality of the adjourned school meeting at which his successor was elected, and held possession of all the property of the district, and acted as its sole trustee. He therefore held the office by color of title, and was not a usurper, but had the legal right to the denomination of an officer defacto for the benefit and protection of the public. The defense to the action therefore failed, and the defendant became liable to an action which the law permits the plaintiff to maintain. Code Civil Proc. § 1927. The facts and circumstances of the case justified the county judge in refusing to give the certificate of good faith, and in charging the defendant with the costs of the action.
The judgment and order appealed from should be affirmed, with costs.